Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
Claim 22,23,28-34,39,40,45,46,47,52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cowan et al (2014/0046391) and Babaeizadeh et al (2011/0208079).

22. (New) A wearable cardioverter defibrillator (WCD) system, comprising:
a support structure configured to be worn by a patient; (see at least figure 2 of Cowan)
a power source; (see at least figure 3 of Cowan)
an energy storage module configured to be coupled to the support structure, to receive an electric charge from the power source, and to store the received electric charge; (see at least figure 3 of Cowan)
a discharge circuit coupled to the energy storage module, the discharge circuit controllable to discharge an electric charge stored in the energy storage module while the support structure is worn by the patient; (see at least figure 3 of Cowan)
one or more sensors configured to acquire patient physiological signals; (see at least figure 3 of Cowan which shows electrode sensors)
a processor configured to determine, from the physiological signals, whether or not the patient suffered an atrial arrhythmia during an aggregation period and, if so, to further determine a time value of a suffering duration within the aggregation period during which the patient so suffered; (although Cowan teaches a processor and detecting the Ecg, it is silent as to determining a time value of a suffering duration of atrial arrhythmia.  Babaeizadeh teaches detecting R-R intervals and determining atrial arrhythmia, see at least abstract and at least ¶22-26,32. It would have been obvious to have such feature with the device of Cowan since it would serve the predictable purpose of allowing the user and others to known when the patient is in atrial arrythmia, so that certain steps can be taken)
a user interface that includes a screen configured to display an indication for the determined time value of the suffering duration. (see at least ¶62 of Cowan and at least ¶32 of Babaeizadeh)

23. (New) The WCD system of claim 22, in which the aggregation period is one day.  (see at least ¶32 of Babaeizadeh.  Further, the skilled artisan can use any period yielding merely predictable results)

28. (New) The WCD system of claim 22, in which the patient physiological signals include electrocardiogram (ECG) data of the patient. (see at least figure 1 of Babaeizadeh and figure 3 of Cowan)

29. (New) The WCD system of claim 22, in which the screen is configured to so display while the patient is wearing the support structure, and has been so wearing continuously since the patient physiological signals were acquired.  (Cowan teaches a display, ¶62, that is considered to be attached to support structure, ¶41.  See also figure 3 of Cowan which shows that the user interface/display is part of the external defibrillator.  To use the display of Cowan to display the indication of suffering duration, ¶32 of Babaeizadeh, is considered to be obvious since it would merely yield predictable results.  Further, allowing the user interface to be supported by the support structure would allow the patient to see, in a convenient manner, when he or she is in AF. Further, the display of Babaeizadeh runs in real time and thus continuously, see abstract.)


30. (New) The WCD system of claim 22, in which the user interface is configured to be coupled to the support structure.  (The support structure of Cowan is considered to support the display.  Even if not, it is considered to be well known to do so.  It also would be obvious so that the patient can see the display and known when he or she is in AF.  No unpredictable results would occur from such coupling.)

31. (New) The WCD system of claim 22, in which the user interface is configured to be coupled to the support structure, and the screen is configured to so display while the patient is wearing the support structure, and has been so wearing continuously since the patient physiological signals were acquired. (The support structure of Cowan is considered to support the display.  Even if not, it is considered to be well known to do so.  It also would be obvious so that the patient can see the display and known when he or she is in AF.  No unpredictable results would occur from such coupling.  Further, the display of Babaeizadeh runs in real time and thus continuously, see abstract.)

32. (New) A method for using a wearable cardioverter defibrillator (WCD) system, the WCD system including: a support structure, a power source, an energy storage module coupled to the support structure, a discharge circuit, one or more sensors, a memory, a processor and a user interface that includes a screen (see at least figures 2,3 and ¶41,62 of Cowan), the method comprising:

displaying an indication for the determined time value of the suffering duration; (although Cowan teaches a processor and detecting the Ecg, it is silent as to determining a time value of a suffering duration of atrial arrhythmia.  Babaeizadeh teaches detecting R-R intervals and determining atrial arrhythmia, see at least abstract and at least ¶22-26,32. It would have been obvious to have such feature with the device of Cowan since it would serve the predictable purpose of allowing the user and others to known when the patient is in atrial arrythmia, so that certain steps can be taken, see also at least ¶62 of Cowan which teaches a display, and at least ¶32 of Babaeizadeh which teaches display of duration and trends)
receiving, in the energy storage module an electric charge from the power source, and storing the received electric charge;  discharging, by the discharge circuit, the electric charge stored in the energy storage module while the support structure is worn by the patient. (at least ¶7,43 teaches shocking the patient, which is done after the energy storage module is charged)

33. (New) The method of claim 32, in which the screen so displays while the patient is wearing the support structure, and has been so wearing continuously since the patient physiological signals were acquired. (Cowan teaches a display, ¶62, that is considered to be attached to support structure, ¶41.  See also figure 3 of Cowan which shows that the user interface/display is part of the external defibrillator.  To use the display of Cowan to display the indication of suffering duration, ¶32 of Babaeizadeh, is considered to be obvious since it would merely yield predictable results.  Further, allowing the user interface to be supported by the support structure would allow the patient to see, in a convenient manner, when he or she is in AF. Further, the display of Babaeizadeh runs in real time and thus continuously, see abstract.)

34. (New) The method of claim 32, in which the aggregation period is one day. (see at least ¶32 of Babaeizadeh)

39. (New) In combination, a wearable cardioverter defibrillator (WCD) system and a remote computer, the WCD system comprising:
a support structure configured to be worn by a patient;
a power source;
an energy storage module configured to be coupled to the support structure, to receive an electric charge from the power source, and to store the received electric charge;
a discharge circuit coupled to the energy storage module, the discharge circuit controllable to discharge an electric charge stored in the energy storage module while the support structure is worn by the patient; one or more sensors configured to acquire patient physiological signals; a local processor configured to perform the following local operations (re all of the above structure, see at least figures 2,3 and ¶41,62 of Cowan):
determine, from the physiological signals, whether or not the patient suffered an atrial arrhythmia during an aggregation period, and
if so, to further determine a time value of a suffering duration within the aggregation period during which the patient so suffered; a local memory configured to store data resulting from outcomes of the local operations; (although Cowan teaches a processor and detecting the Ecg, it is silent as to determining a time value of a suffering duration of atrial arrhythmia.  Babaeizadeh teaches detecting R-R intervals and determining atrial arrhythmia, see at least abstract and at least ¶22-26,32. It would have been obvious to have such feature with the device of Cowan since it would serve the predictable purpose of allowing the user and others to known when the patient is in atrial arrythmia, so that certain steps can be taken, see also at least ¶62 of Cowan which teaches a display, and at least ¶32 of Babaeizadeh which teaches display of duration and trends)

and a local communication module configured to transmit data stored in the local memory via a communications link, (figures 3 of Cowan teaches a memory and figure 4 teaches sending data to a remote workstation, see also ¶77 of Cowan.  Further, at least ¶25 of Babaeizadeh teaches that the ECG can be sent to an offline workstation.)
while the remote computer comprises:
a remote communication module configured to receive from the communications link the transmitted data; and
a remote screen configured to display an indication for the determined time value of the suffering duration. (see at least figures 1,4 of Cowan which teach remote workstation with display)

40. (New) The combination of claim 39, in which the aggregation period is one day. (see at least 132 of Babaeizadeh)

45. (New) The combination of claim 39, in which
the patient physiological signals include electrocardiogram (ECG) data of the patient. (see a least figure 3 of Cowan which teachers ECG sensors, and ¶77)


a support structure configured to be worn by a patient; (see at least ¶41 of Cowan)
a power source; (figure 3 of Cowan)
an energy storage module configured to be coupled to the support structure, to receive an electric charge from the power source, and to store the received electric charge; (figure 3 of Cowan)
a discharge circuit coupled to the energy storage module, the discharge circuit controllable to discharge an electric charge stored in the energy storage module while the support structure is worn by the patient; (figure 3 of Cowan)
one or more sensors configured to acquire patient physiological signals; (figure 3 of Cowan)
a local processor configured to perform at least one of the following local operations:
determine, from the physiological signals, whether or not the patient suffered an atrial arrhythmia during an aggregation period, and
if so, to further determine a time value of a suffering duration within the aggregation period during which the patient so suffered; (although Cowan teaches a processor and detecting the Ecg, it is silent as to determining a time value of a suffering duration of atrial arrhythmia.  Babaeizadeh teaches detecting R-R intervals and determining atrial arrhythmia, see at least abstract and at least ¶22-26,32. It would have been obvious to have such feature with the device of Cowan since it would serve the predictable purpose of allowing the user and others to known when the patient is in atrial arrythmia, so that certain steps can be taken, see also at least ¶62 of Cowan which teaches a display, and at least ¶32 of Babaeizadeh which teaches display of duration and trends)

(see figure 3 of Cowan)
a local communication module configured to transmit data stored in the local memory
via a communications link, while the remote computer comprises: a remote communication module configured to receive from the communications link the transmitted data;
a remote memory configured to store the transmitted data; a remote processor configured to perform at least one of the following remote operations: (at least figure 4 of Cowan teaches  a communication link, as well as a medical server that can remotely store data and a remote computer that has a processor)
determine, from the physiological signals, whether or not the patient suffered an atrial arrhythmia during an aggregation period, and if so, to further determine a time value of a suffering duration within the aggregation period during which the patient so suffered; and a remote screen configured to display an indication for the determined time value of the suffering duration. (see at least figure 4 of Cowan.  Further, Babaeizadeh teaches sending the Ecg signals to an offline workstation, ¶25.  Thus, it is considered obvious that the suffering duration can be calculated and displayed remotely so that a remote physician can look at the results; such would merely yield predictable results)

47. (New) The combination of claim 46, in which the aggregation period is one day. (see at least ¶32 of Babaeizadeh)

52. (New) The combination of claim 46, in which the patient physiological signals include electrocardiogram (ECG) data of the patient. (see at least figure 3 of Cowan which teaches Ecg electrode sensors)

Claim 24-27,35-38,41-44,48-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cowan et al (2014/0046391) and Babaeizadeh et al (2011/0208079), and further in view of Narusawa et al (2016/0058391).

24. (New) The WCD system of claim 22, in which the determined time value of the indication is interpreted by a vertical axis. (at least ¶32 of Babaeizadeh teaches using a trend plot, however is silent as to time value on the vertical axis.  However, Narusawa teaches such time value of the indication on a vertical axis; see at least figures 7a,7b.  To have such feature with the device of Babaeizadeh and Cowan would have been obvious since it would give an indication of the time  the patient is in AF during each date)

25. (New) The WCD system of claim 22, in which
the processor is further configured to determine whether the patient so suffered for a time interval that lasts the aggregation period plus multiple additional aggregation periods and, if so, to further determine for such respective additional aggregation periods respective additional time values of respective additional suffering durations during which the patient so suffered, and the screen is further configured to display, along a horizontal direction, a trend diagram of respective additional indications for the determined respective additional time values for the time interval.  (Babaeizadeh is silent as to multiple periods.  However, Narusawa teaches multiple time periods, which can be considered multiple aggregation periods, and a trend of AF over multiple periods of time; see at least figures 7a,7b.  It would have been obvious to have such features with the device of Cowan since it would merely yield predictable results)

(as mentioned above, see at least figures 7a,7b of Narusawa)

27. (New) The WCD system of claim 25, in which indicators for at least two dates are further displayed along the horizontal direction. (see at least figures 7a,7b of Narusawa.  To use such with the device of Cowan/Babaeizadeh would have been obvious since it would merely yield predictable results)


35. (New) The method of claim 32, in which the determined time value of the indication is interpreted by a vertical axis. (at least ¶32 of Babaeizadeh teaches using a trend plot, however is silent as to time value on the vertical axis.  However, Narusawa teaches such time value of the indication on a vertical axis; see at least figures 7a,7b.  To have such feature with the device of Babaeizadeh and Cowan would have been obvious since it would give an indication of the time the patient is in AF during each date)

36.  (New) The method of claim 32, further comprising:
determining whether or not the patient so suffered for a time interval that lasts the aggregation period plus multiple additional aggregation periods;
if so, determining for such respective additional aggregation periods respective additional time values of respective additional suffering durations during which the patient so suffered; and
displaying, along a horizontal direction, a trend diagram of respective additional indications for the determined respective additional time values for the time interval. (Babaeizadeh is silent as to multiple periods.  However, Narusawa teaches multiple time periods, which can be considered multiple aggregation periods, and a trend of AF over multiple periods of time; see at least figures 7a,7b.  It would have been obvious to have such features with the device of Cowan since it would merely yield predictable results)

37. (New) The method of claim 36, in which
the determined respective additional time values of the respective additional indications are interpreted by a vertical axis. (as mentioned above, see at least figures 7a,7b of Narusawa)

38. (New) The method of claim 36, in which indicators for at least two of dates are further displayed along the horizontal direction. (see at least figures 7a,7b of Narusawa.  To use such with the device of Cowan/Babaeizadeh would have been obvious since it would merely yield predictable results)

41. (New) The combination of claim 39, in which the determined time value of the indication is interpreted by a vertical axis. (at least ¶32 of Babaeizadeh teaches using a trend plot, however is silent as to time value on the vertical axis.  However, Narusawa teaches such time value of the indication on a vertical axis; see at least figures 7a,7b.  To have such feature with the device of Babaeizadeh and Cowan would have been obvious since it would give an indication of the time the patient is in AF during each date)


42. (New) The combination of claim 39, in which
the local processor is further configured to determine whether the patient so suffered for a time interval that lasts the aggregation period plus multiple additional aggregation periods and, if so, (Babaeizadeh is silent as to multiple periods.  However, Narusawa teaches multiple time periods, which can be considered multiple aggregation periods, and a trend of AF over multiple periods of time; see at least figures 7a,7b.  It would have been obvious to have such features with the device of Cowan since it would merely yield predictable results)

43. (New) The combination of claim 42, in which
the determined respective additional time values of the respective additional indications are interpreted by a vertical axis. (as mentioned above, see at least figures 7a,7b of Narusawa)

44. (New) The combination of claim 42, in which
indicators for at least two of the associated dates are further displayed along the horizontal direction. (see at least figures 7a,7b of Narusawa.  To use such with the device of Cowan/Babaeizadeh would have been obvious since it would merely yield predictable results)

48. (New) The combination of claim 46, in which the determined time value of the indication is interpreted by a vertical axis. (at least ¶32 of Babaeizadeh teaches using a trend plot, however is silent as to time value on the vertical axis.  However, Narusawa teaches such time value of the indication on a vertical axis; see at least figures 7a,7b.  To have such feature with the device of Babaeizadeh and Cowan would shave been obvious since it would give an indication of the time in each the patient is in AF during each date)


49. (New) The combination of claim 46, in which the local processor is further configured to determine whether the patient so suffered for a time interval that lasts the aggregation period plus multiple additional aggregation periods and, if so, to further determine for such respective additional aggregation periods respective additional time values of respective additional suffering durations during which the patient so suffered, and the remote screen is further configured to display, along a horizontal direction, a trend diagram of respective additional indications for the determined respective additional time values for the time interval. (Babaeizadeh is silent as to multiple periods.  However, Narusawa teaches multiple time periods, which can be considered multiple aggregation periods, and a trend of AF over multiple periods of time; see at least figures 7a,7b.  It would have been obvious to have such features with the device of Cowan since it would merely yield predictable results)


50. (New) The combination of claim 49, in which the determined respective additional time values of the respective additional indications are interpreted by a vertical axis. (as mentioned above, see at least figures 7a,7b of Narusawa)


51. (New) The combination of claim 49, in which indicators for at least two dates are further displayed along the horizontal direction.  (see at least figures 7a,7b of Narusawa.  To use such with the device of Cowan/Babaeizadeh would have been obvious since it would merely yield predictable results)


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 22-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-41 of U.S. Patent No. 10,857,371 in view of Babaeizadeh et al (2011/0208079). Claim 1 f the ‘371 patent includes all of the structure of application claim 22 except the claimed processor that determines a time value of suffering duration.  As mentioned above, Babaeizadeh teaches such processor to determine suffering duration, as well as a display, see at least ¶32.  To use such feature of Babaeizadeh with the device of the claims of the ‘371 patent would have been obvious since it would enable the user to determine if he or she was in AF, in a predictable manner. 
 
Claim 22-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,105,547 in view of Babaeizadeh et al (2011/0208079). Claim 1 f the ‘547 patent includes all of the structure of application claim 22 except the claimed processor that determines a time value of suffering duration.  As mentioned above, Babaeizadeh teaches such processor to determine suffering duration, as well as a display, see at least ¶32.  To use such feature of Babaeizadeh with the device of the claims of the ‘547 patent would have been obvious since it would enable the user to determine if he or she was in AF, in a predictable manner. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prystowsky (2005/0113706) teaches displaying AF trend and burden, see at least figure 2. Kaib (10,155,118) teaches a display attached to a support structure, see at least figure 1.
   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M. Getzow whose telephone number is (571)272-4946. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott M. Getzow/Primary Examiner, Art Unit 3792